       Case 2:16-cr-20032-JAR Document 754 Filed 05/21/19 Page 1 of 2




                    In the United States District Court
                         for the District of Kansas



United States of America,
          Plaintiff,

v.                                         Case No. 16-20032-JAR

Lorenzo Black, et al.,
          Defendants.



                   Notice of Withdrawal of Appearance


      Branden A. Bell, Assistant Federal Public Defender, advises the Court

that he is withdrawing as counsel for the Federal Public Defender’s Office.

Melody J. Brannon, Kirk C. Redmond and Richard Federico will continue as

counsel of record for the FPD in the above-referenced matter.

      Mr. Bell further requests that the Court direct the Clerk’s Office to

remove his name from the electronic notification list related to this case.

                                     Respectfully submitted,

                                     s/ Branden A. Bell
                                     Branden A. Bell, #22618
                                     Assistant Federal Public Defender
                                     117 SW 6th Avenue, Suite 200
                                     Topeka, KS 66603-3840
                                     Phone: 785-232-9828
                                     Fax: 785-232-9886
                                     Email: branden_bell@fd.org

                                       1
       Case 2:16-cr-20032-JAR Document 754 Filed 05/21/19 Page 2 of 2




                       CERTIFICATE OF SERVICE

      I certify that on May 21, 2019, I electronically filed the foregoing with
the clerk of the court by using the CM/ECF system which will send a notice of
electronic filing to all interested parties.

                                    s/ Branden A. Bell
                                    Branden A. Bell




                                       2
